United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50655
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RUBEN ALONZO,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 3:03-CR-2227-ALL-KC
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Ruben Alonzo appeals his guilty-plea conviction and sentence

for importing marijuana into the United States, in violation of

21 U.S.C. §§ 952, 960.   He argues that his counsel rendered

constitutionally ineffective assistance by failing to investigate

adequately his criminal history.   Alonzo alleges that, before

advising him to enter a plea agreement, counsel did not have an

accurate idea of the applicable guideline range.

     The trial court allowed Alonzo’s initial attorney to

withdraw and substituted new counsel prior to sentencing Alonzo.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50655
                                -2-

Thereafter, Alonzo neither moved to withdraw his guilty plea nor

raised the issue of ineffective assistance of counsel in the

district court.   We conclude that the record is insufficiently

developed to allow consideration of this issue on direct appeal.

See United States v. Price, 95 F.3d 364, 369 (5th Cir. 1996);

United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

Accordingly, without prejudice to Alonzo’s right to file a motion

pursuant to 28 U.S.C. § 2255, the judgment of the district court

is AFFIRMED.